Allowability Notice
This communication is responsive to amendment filed on 4/28/2021. The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-25 are allowed.
Claims 1-20, 22 and 25 were amended.

Reasons for Allowance
3.	Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
In interpreting the current claims, in light of the Specification filed on 10/24/2019, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Specifically, the prior art of record, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in the independent Claims.
Prior art does not teach claim 1, 8, 15 or 20 as a whole including “a system on a chip…wherein the first OoS selection is indicative of a selection of a first OoS level of a plurality of OoS levels associated with the first OoS rules, wherein the OoS levels are associated with different allocations of buffers of the first processing system; determine available communication receipt resources of the second processing system of the plurality of processing systems…wherein the communication resources allocation indicates translation of the first OoS selection between the first OoS rules and the 
Additionally, Applicant’s arguments filed 4/18/2021 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455